Name: Commission Directive 84/291/EEC of 18 April 1984 adapting Council Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides)
 Type: Directive
 Subject Matter: marketing;  means of agricultural production;  documentation
 Date Published: 1984-05-30

 Avis juridique important|31984L0291Commission Directive 84/291/EEC of 18 April 1984 adapting Council Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) Official Journal L 144 , 30/05/1984 P. 0001 - 0009 Finnish special edition: Chapter 13 Volume 13 P. 0192 Spanish special edition: Chapter 13 Volume 16 P. 0022 Swedish special edition: Chapter 13 Volume 13 P. 0192 Portuguese special edition Chapter 13 Volume 16 P. 0022 COMMISSION DIRECTIVE of 18 April 1984 adapting Council Directive 78/631/EEC on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (84/291/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 78/631/EEC of 26 June 1978 on the approximation of the laws of the Member States relating to the classification, packaging and labelling of dangerous preparations (pesticides) (1), as last amended by Directive 81/187/EEC (2), and in particular Article 11 (1) thereof, Whereas Article 11 (1) of Directive 78/631/EEC provides that a list of active substances with indications of their conventional LD50 and LC50 values (Annex III) and an updating of the list of active substances set out in Annex II shall be drawn up in accordance with the procedure laid down in Article 21 of Council Directive 67/548/EEC of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (3), as last amended by Directive 83/467/EEC (4); Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives concerning the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 78/631/EEC is hereby amended as follows: 1. Point 5 "List of active substances, divided into classes and subclasses" of Annex II is replaced by Annex I to this Directive. 2. Annex III is replaced by Annex II to this Directive. Article 2 The Member States shall adopt and publish by 30 April 1985 the provisions necessary to comply with this Directive and shall forthwith inform the Commission thereof. They shall implement such provisions from 31 October 1985 at the latest. Article 3 This Directive is addressed to the Member States. Done at Brussels, 18 April 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 206, 29.7.1978, p. 13. (2) OJ No L 88, 2.4.1981, p. 29. (3) OJ No 196, 16.8.1967, p. 1. (4) OJ No L 257, 16.9.1983, p. 1. ANNEX I "5. LIST OF ACTIVE SUBSTANCES, DIVIDED INTO CLASSES AND SUBCLASSES The substances bearing the indication (NT) cannot be transferred into other classes. >PIC FILE= "T0025904"> >PIC FILE= "T0025905"> >PIC FILE= "T0025906"> >PIC FILE= "T0025907"> ANNEX II "ANNEX III LIST OF ACTIVE SUBSTANCES WITH INDICATIONS OF THEIR CONVENTIONAL LD50 AND LC50 VALUES Explanatory notes 1. The values in italics are those that are to be taken into consideration for the purpose of applying the formula set out in Annex I : Classification by calculation of pesticides containing one active substance (see Article 3 (2)). The other values are given for information in order to assign additional appropriate phrases indicating the nature of the special risk (R phrases) and safety advice (S phrases) that must appear on the label. 2. NR (not relevant). This indication means that the values are available but of no relevance for either the classification or the labelling of preparations : for example, percutaneous LD50 values exceeding the maximum limits laid down in Article 3 (2). >PIC FILE= "T0025908"> >PIC FILE= "T0025909"> >PIC FILE= "T0025910"> >PIC FILE= "T0025911">